                                IN THE UNITED STATES DISTRICT
                              COURT FOR THE NORTHERN DISTRICT
                                 OF ILLINOIS EASTERN DIVISION

BENJAMIN FRIEDMAN,

                                    Plaintiff,

                                                                   Case   No. l:18-cv-02724

DYNAMIC HEALTHCARE, INC.,                                          Judge Charles R. Norgle

                                    Defendant.




                                          OPINION AND ORDER

Defendant's motion for summary judgment [21] is granted. The clerk is directed to enter judgment
in favor of Defendant pursuant to Fed. R. Civ. P. 58.

                                                 STATEMENT

       This case involves a claim that Defendant failed to give proper notice to Plaintiff regarding
his healthcare benefits pursuant to its obligations under the Omnibus Budget Reconciliation Act
of 1985 ("COBRA"). Because the undisputed facts show that Defendant acted in good faith, the
motion is granted as a matter of law.
                                             I. FACTS

          These are the relevant, undisputed facts.l Dynamic is involved in the nursing home
industry. Plaintiff and Marshall Mauer, the CEO of Dynamic, were previously engaged in a
business partnership involving multiple business organizations that held nursing homes. Plaintiff
was terminated from Dynamic on February 12,2018.
          Plaintiff received healthcare insurance through Defendant employer from approximately
2013 to 201 8. Plaintiff selected a Blue Cross Blue Shield ("BCBS") policy, and completed a form
titled "lllinois Standard Health Employee Application for Small Employers." On that application,
Plaintiff provided his address as371l W. North Shore Avenue in Lincolnwood, Illinois ("3711
residence"). Accordingly, all health insurance related documents, including insurance cards and
explanations of benefits, were sent to the 371 I W. North Shore address. As of the date Plaintiff
initiated this action, he continued to list his mailing address for Cook County property taxes at that
address. His address in Dynamic's employment files was, at some point, 3336 W. North Shore

I The following undisputed facts were taken from the pafties' Local Rule 56.1 statements, including: Defendant's
Statement of Material Facts ("Def.'s SOMF"); Plaintiffls Response to Defendant's Statement of Material Facts ("Pl.'s
Resp. to Def.'s SOMF"); Plaintiff s Statement of Additional Facts ("PI.'s SOAF"); and Defendant's Response to
Plaintifls Statement of Additional Facts (Def.'s Resp. to PI.'s SOAF").
 Avenue in Lincolnwood ("3336 residence"), but Defendant asserts it was 371 I prior to that. Mauer
 has been to the 3336 residence.
        Dynamic's group health insurance program was administered by Cathy Hobgood, a
 Dynamic employee. As part of her job, Hobgood caused COBRA notices to be sent to those who
 ceased receiving health insurance through Dynamic. Defendant used the services of Asure
 Software, Inc. and its software to administer the COBRA element of its health insurance program.
Employees who chose BCBS each had profiles in the software system, which included each
insured's address for COBRA related correspondence. The profile address in the Asure software
was obtained by copying the address the insured provided to BCBS. This was how Plaintiffs
address was added to his Asure software profile.
        Defendant terminated Plaintiff from its health insurance plan as of February 28,2018, at
which point he would lose insurance should he choose not to elect COBRA coverage. On February
22,2018, Mauer requested that Hobgood send Plaintiff an appropriate notice of the right to elect
COBRA coverage. On the same day, Dynamic caused a COBRA notice to be sent to the address
in Plaintiff s Asure profile.
        Hobgood followed Dynamic's usual and customary procedures when issuing that COBRA
notice to Plaintiff. She first terminated Plaintiff s account with BCBS through Dynamic's BCBS
online portal. Then, Hobgood printed the confirmation of termination, logged into the Asure
software, and compared the address Plaintiff provided to BCBS with the address reflected in the
Asure software profile. The addresses were the same. Having confirmed the addresses were
identical, Hobgood used the Asure software to select the option to send Plaintiff a COBRA notice,
which was not returned to sender.
        On April 16, 2018, Friedman's counsel initiated this case and forwarded a copy to
Dynamic's counsel. Dynamic's counsel responded that Dynamic already had forwarded the
COBRA notice to Plaintiff, but would send it again to Plaintifls counsel. Dynamic's counsel
emailed the COBRA notice to Plaintiffs counsel on April 17,2018. Plaintiff subsequently and
properly selected to continue health insurance through COBRA.

        Plaintiff argues that Mauer was bitter toward him as a result of their business engagements,
which provided a motive for him to intentionally and in bad faith send Plaintiff s notice to the
wrong address and ignore Plaintiff s further requests for notice. Bad faith is further evidenced,
alleges Plaintiff, by the undisputed fact that Mauer had been to the 3336 residence in the past.
        Defendant alleges that Plaintiff was given the option to update his address for health
insurance related matters either online or with Hobgood directly, but never did. In addition, it
states that a separate process exists for updating payroll addresses as opposed to updating
addresses for health insurance correspondence, and that sometimes people provided differing
addresses for the two types of correspondence.

                                  II. STANDARD OF REVIEW

        "Summary judgment is appropriate when 'the movant shows that there is no genuine
dispute as to any material fact and the movant is entitled to judgment as a matter of law."'
Northfield Ins. Co. v. City of Waukegan, 701 F.3d 1124, ll28 (7th Cir.2012) (quoting Fed. R.
Civ. P.56(a)); see also Celotex Corp. v. Catrett,477 U.5.317,322 (1986). "A genuine issue of
material fact exists when the evidence is such that a reasonable jury could return a verdict for the
nonmoving party." Wells v. Coker,707 F.3d756,760 (7th Cir.20l3) (internal quotation marks
and citation omitted). "On summary judgment a court may not make credibility determinations,
weigh the evidence, or decide which inferences to draw from the facts; these are jobs for a
factfinder." Payne v. Pauley,337 F.3d767,770 (7th Cir. 2003) (citing Anderson v. Liberty Lobby.
Lnc.,477 U.5.242,255 (1986)). The Court must view "the record in the light most favorable to
the nonmovant and [avoid] the temptation to decide which party's version of the facts is more
likely true." Id. Finally, "to survive summary judgment, the nonmoving party must present
evidence sufficient to establish a triable issue of fact on all essential elements of its case." Lewis
v. CITGO Petroleum Corp., 561 F.3d 698,702 (7th Cir. 2009).

                                                  III. DISCUSSION

         While the Seventh Circuit has not addressed the issue, it is settled law that this Court
recognizes that a "good faith" attempt to send notice to an employee satisfies an employer's
COBRA obligations. Turner v. Adidas Promotional Retail Operations. Inc., No. 07 C 2511,2009
WL 901487,at*9 G\f.D. Ill. Mar. 31,2009); Powell v. Paterno Imports. Ltd., No. 03 C8175,2004
WL2434225,at *8 (N.D. Ill. Oct.28,2004) ("The issue is... whetherthe notice was sent in a
good faith manner reasonably calculated to reach the former employee," citing Keeqan v.
Bloominedale's. Inc. ,992 F. Supp. 974,978 (1.{.D. Ill. 1998) ("proof of receipt is not required"));
Mercy Hosp. & Med. Ctr. v. Meyer Steel & Drum Benefit Plan, No. 94 C 3656,1996 WL 88998,
at *2 (N.D. Ill. Feb. 28, 1996) (a "plan administrator must make a good faith attempt to comply
with a reasonable interpretation of the provision" and "an employer generally complies . . . by
sending notice by first class mail to the last known address of an employee); see also Smith v.
Rogers Galvanizing Co., 128 F.3d 1380, 1383 (lOth Cir.1997).
         Based on the undisputed facts, no reasonable juror could return a verdict for Plaintiff, as
these facts alone establish Defendant's good faith as a matter of law. Plaintiff does not contest
that: (l) he entered his address at the 371I residence when completing his original application for
insurance, (2) this address was copied into the Asure software system used to administer the BCBS
insurance program, (3) "all health insurance related documents . . . was sent to the 371I W. North
Shore address",2 (4) six days before Plaintiffs insurance plan was to be terminated, Mauer
requested that Hobgood send Plaintiff an appropriate COBRA notice; (5) Dynamic subsequently
caused a COBRA notice to be sent to that address,3 (6) Hobgood followed Dynamic's usual and
customary procedures when issuing the COBRA notice, (7) the COBRA notice was not returned
to sender, and (8) Plaintiff continued to own the 3711 residence and his mother was living in that
home at least until this action was filed.a These facts alone establish that Defendant acted in good
faith by sending notice "reasonably calculated to reach the former employee." Powell, 2004 WL
2434225 at *8.
        The undisputed fact that Mauer had been to Plaintiffs 3336 residence alone does not
evince that Dynamic acted in bad faith. Even assuming that Mauer knew Plaintiff actually lived at
the 3336 residence, there is no evidence that Mauer knew that Plaintiff could not, or would not,
also receive mail at his 3711 residence. In addition, to act on this knowledge and send Plaintiff s
notice to the 3336 residence, Mauer would have to remember this fact and either (l) actively reach

2
    PL's Resp. to Defs soMF, fl   6.
3
  Asure manager Heather James submitted an affidavit declaring that Asure did in fact send the letter to that address
on February 26,2019.
4
  Plaintiff "disputes" this fact, but only cites an unresponsive paragraph in his affidavit, so it is deemed admined. Dkt.
27 atl23."All materialfacts set forth in the statement required of the moving party willbe deemed to be admitted
unless controverted by the statement of the opposing parry." N.D. Ill. L.R. 56.1(b)(3)(C); Banks v. Dart, No. 12 C
4333,2014 WL 625865, at *2 (N.D. Ill. Feb. 18,2014).
                                                            .J
out to Plaintiff or (2) inform Hobgood of it and instruct Hobgood to change Plaintiff s address in
the health insurance system without Plaintiffs permission. Good faith does not require such
measures.
         Instead, Mauer undisputedly instructed Hobgood to issue a COBRA notice properly using
the system with the address that Plaintiff had himself included in his application-una *t i"t     ti
never updated. Plaintiff "disputes" the allegation that he could have updated his address in the
health insurance system, stating that it is based on inadmissible evidence. However, he does not
argue why the evidence is inadmissible nor cite to any evidence in the record to support his dispute.
The idea that he could not update his own address for health insurance correspondence purposes
is not a credible position. Dkt. 27 , n 9.
        Because the Court finds that Dynamic acted in good faith based on the above-mentioned,
undisputed facts, it need not consider arguments regarding Plaintifls damages being too low, nor
arguments involving Plaintiff s continued notice requests or alleged second COBRA notice.

                                        V. CONCLUSION

       For the foregoing reasons, Defendant's motion for summary judgment is                granted.
Judgment is entered for Defendant.


IT IS SO ORDERED.


                                              CHARLES RONALD NORGLE,              J
                                              United States District Court
DATE: February 5,2020
